Citation Nr: 0521577	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION
The veteran had active military service from November 1969 to 
June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for PTSD.

The veteran testified before a hearing officer at the RO in 
November 2003.  A transcript of his hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  In July 2003, 
he submitted a statement regarding his claimed stressors.  He 
provided greater detail pertaining to those stressful 
incidents at his November 2003 hearing.  

A VA examination was carried out in September 2003, at which 
time a diagnosis of PTSD was rendered.  

In December 2003 the RO contacted the U.S. Marine Corps 
Historical Center (MCHC) and requested assistance with the 
verification of the veteran's claimed PTSD stressors.  There 
is no evidence that a response was received from the MCHC.

Of record is a December 2004 memorandum regarding a Veterans 
Service Center Manager conference call during that month.  
Personnel were advised that Marine Corps unit records would 
be available through "Virtual VA," and that such records 
could be searched for the purpose of verifying in-service 
stressors claimed by Marine Corps veterans seeking service 
connection for PTSD.  

A January 2005 report of contact from a Rating Veterans 
Service Representative at the RO indicates that command 
chronologies were reviewed through Virtual VA, and that there 
was no record of the veteran's claimed stressors.

The Board notes in June 2005 the Director of the VA 
Compensation and Pension Service issued Fast Letter 05-08, 
pertaining to PTSD claims based on stressors experienced 
during service in the Marine Corps.  This letter directs that 
in situations where the RO is unable to verify the veteran's 
alleged stressors thorough Virtual VA or official military 
web sites, the regional office must request confirmation of 
its negative findings from MCHC before denying service 
connection.  The RO in this case has not requested such 
confirmation.  Thus, this required development must be 
accomplished prior to appellate review of the veteran's 
claim.

In light of the discussion above, the Board has concluded 
that further development is necessary. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should prepare a summary of 
the veteran's alleged service stressors.  
This summary should be forwarded to the 
U.S. Marine Corps Historical Center 
(MCHC) in accordance with the guidance 
contained in VBA Fast Letter 05-08.  The 
MCHC should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors.  
If the veteran's stressors cannot be 
verified, the MCHC should so state.  

2.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Any 
indicated studies should be performed.  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

